Citation Nr: 1236596	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-00 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergic rhinitis.

3.  Entitlement to an initial rating in excess of 20 percent for residuals of transverse colon cancer from November 17, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to December 1978, and from February to July 1981.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for hypertension and transverse colon cancer and determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for allergic rhinitis.  The appellant appealed the RO's determination via his submission of a timely VA Form 9 in January 2009.  

Before the appeal was certified to the Board, in a February 2010 rating decision, the RO granted service connection for transverse colon cancer and assigned an initial 100 percent disability rating, effective November 20, 2007, and an initial 10 percent disability rating from November 17, 2009.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for transverse colon cancer.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

In June 2010, the appellant initiated an appeal of the initial 10 percent disability rating assigned effective November 17, 2009.  See 38 C.F.R. § 4.114, Diagnostic Code 7343 (2011) (providing for a 100 percent disability rating for six months beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Thereafter, if there is no local recurrence or metastasis, the disability is rated on residuals).  

Before the appeal was certified to the Board, in a January 2011 rating decision, the RO increased the initial rating for the appellant's colon cancer residuals to 20 percent, effective November 17, 2009.  Although a higher initial rating was granted, the issue remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Following the issuance of a Statement of the Case in January 2011, the appellant perfected an appeal via his submission of a VA Form 9 in March 2011.  

In a June 2010 statement, the appellant claimed entitlement to service connection for joint pain, weakness, and nerve damage, including peripheral neuropathy, secondary to chemotherapy for his service-connected colon cancer.  The record currently available to the Board contains no indication that the RO has addressed this claim.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his January 2009 VA Form 9, the appellant expressly indicated that he wished to testify at a Board hearing at the RO in connection with his appeal.  

According to the appellant's Virtual VA file, in August 2011, the RO sent the appellant a letter advising him that based upon his request, he had been placed on the list for a Travel Board hearing.  The RO indicated that he would be advised of the time and place of his requested hearing when a date became available and that the Board would not decide his appeal until it completed the hearing.  The RO indicated that "[u]nless you tell us otherwise, we will keep your name on the list of persons wanting a Travel Board hearing."  The record currently available to the Board contains no indication that the appellant responded to the RO's letter.  He has not yet been afforded his requested hearing.  

Under applicable regulation, a hearing on appeal will be granted if a veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  As Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2011).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2011).

The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


